Citation Nr: 1449947	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-22 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for thyroid cancer.  

2.  Entitlement to service connection for Grave's disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to August 1971.  He served in the Republic of Vietnam from January 1970 to December 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  The Board remanded the case for additional development in May 2013 and in January 2014.  

Additional claims that were developed for appellate review included entitlement to service connection for posttraumatic stress disorder (PTSD), a foot disorder, and a skin disorder.  While these matters were in remand status, in a September 2014 rating decision, the RO granted service connection for PTSD, tinea pedis, and an infectious skin condition.  The Board finds that these grants of service connection constitute a full award of the benefits sought on appeal with respect to the issues of entitlement to service connection for PTSD, a foot disorder, and a skin disorder.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the appellant has initiated an appeal with the initial ratings or effective dates assigned.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  Although the Veteran served in Vietnam, and is thus presumed to have been exposed to herbicides (to include Agent Orange), thyroid cancer and Grave's disease and the residuals of such, are not among the disabilities recognized by VA as etiologically related to herbicide exposure.  

2.  The record does not reflect a diagnosis of thyroid cancer at any time.  

3.  Graves' disease (hyperthyroidism) was not present in service or until many years thereafter and is not shown by competent medical or lay evidence to be etiologically related to any incident of service, to include exposure to herbicides during service.  


CONCLUSIONS OF LAW

2.  Thyroid cancer was not incurred in or aggravated by the Veteran's active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  

2.  Grave's disease was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran (to include correspondence dated in December 2007, April 2014, June 2014, and July 2014) from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the December 2007 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded a VA medical examination in May 2014 which, as detailed below, includes opinions addressing the etiology of thyroid cancer and Grave's disease.  The examiner's opinions were based upon review of the claims file and examination of the Veteran.  

Moreover, as already noted, the appellant testified before a VLJ in June 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to thyroid cancer and Grave's disease.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014) nor identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2014).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2014).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include malignant tumors, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary. Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116(f) West 2002 & Supp. 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft- tissue sarcomas.  However, sarcomas of the skin are not among those for which the presumption is available.  38 U.S.C.A. § 1116(a)(2) (West 2002 & Supp. 2014); 38 C.F.R. § 3.309(e) (2014).  Chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda and early-onset peripheral neuropathy must manifest to a degree of ten percent or more within one year after the last date of exposure to an herbicide agent.  38 C.F.R. § 3.307(a)(6) (2014).  

Claims based on herbicide exposure are unique in that entitlement is based on an analysis of scientific evidence, ordered by statute.  38 U.S.C.A. § 1116(b) (West 2002 & Supp. 2014).  The Agent Orange Act of 1991 (in part) directed the Secretary of Veteran Affairs to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  

Whenever the Secretary determines that a positive association exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he must publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of NAS reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c) (West 2002 & Supp. 2014).  In response to five NAS reports (and a special interim report), the Secretary published notices of these determinations in January 1994, August 1996, November 1999, January 2001, June 2002, May 2003, March 2005 and, most recently in July 2009.  

In July 2009, NAS published another report, entitled "Veterans and Agent Orange: Update 2008" (Update 2008). Consistent with prior reports of NAS, Update 2008 again found that there was "sufficient evidence of an association" between herbicide exposure and five categories of diseases in Veterans and "limited/suggestive evidence" of an association between herbicide exposure and six other categories of diseases in Veterans.  The presumptions of service connection for each of these diseases were included above.  

Update 2008 also categorized certain health outcomes as having inadequate or insufficient evidence to determine whether they may be associated with herbicide exposure.  In December 2010, the Secretary of Veterans Affairs published determinations regarding these diseases, based on all available evidence in Update 2008 and prior NAS reports.  The Secretary determined that a positive association between exposure to herbicides and skin cancers, to include basal and squamous cell cancers, does not exist.  The Secretary also reiterated that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (June 12, 2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.102 (2014).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board notes that it has reviewed all the evidence in the Veteran's claims file in VBMS and in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  
See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  


Background 

The Veteran contends that he developed thyroid cancer and Grave's disease as due to exposure to Agent Orange during active military service in the Republic of Vietnam.  

The Veteran's service personnel records (SPRs) reflect that he served in the Republic of Vietnam during the Vietnam era.  Thus, he is presumed to have been exposed to herbicides, to include Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014).  However, thyroid cancer or Grave's disease are not among the disabilities recognized by VA as associated with herbicide exposure.  See 38 C.F.R. § 3.309(e) (2014).  Therefore, presumptive service connection for such residuals as due to Agent Orange exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2014).  

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran's STRs are silent for any findings or diagnosis of thyroid cancer or Grave's disease or any residuals of such.  Notably, his July 1971 separation examination report and associated report of medical history did not list any findings regarding thyroid cancer or Grave's disease.  

Post-service private treatment records indicate that the Veteran was seen and treated for Grave's disease (hyperthyroidism) in 2003 with Grave's orbitopathy.  He received radiation therapy.  Subsequently dated records (through 2014) include VA examination of the record in May 2014 in which the examiner was asked to address the etiology of the disorders on appeal.  The Veteran gave a history of being diagnosed with thyroid disease in 2000.  He said that he was treated with radiation and radioactive iodine for his Grave's disease.  He said that he was maintained on hyperthyroid medications but such were discontinued a few years ago.  After review of the claims file, the VA examiner noted that the record did not confirm a history of thyroid cancer.  As to Grave's disease, she opined that it less likely as not that the Veteran's Grave's disease was related to service, to include herbicide exposure.  For rationale, she noted that the Veteran's initial diagnosis of Grave's disease and associated treatment occurred many years later.  

Analysis

After considering the evidence of record, the Board finds that the Veteran does not have thyroid cancer and/or the residuals from such disability.  The Veteran is certainly competent to report symptoms related to his thyroid, Layno v. Brown, 6 Vet. App. 465, 469 (1994); however, as to the specific issue in this case, determining a diagnosis of a current disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  

The requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the only evidence of complaints related to the thyroid is an assessment of Grave's disease (hyperthyroidism) and findings suggestive of such beginning in 2003 (although the Veteran says the condition was diagnosed in 2000).  However, such treatment records do not reflect evidence of thyroid cancer or findings of residuals of thyroid cancer.  Further, there is no evidence indicating thyroid cancer or the residuals of thyroid cancer in the Veteran's STRs.  

A necessary, if not sufficient, condition for the granting of service connection is the presence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, there is no competent and credible evidence of the presence of the residuals of thyroid cancer at any time during the appeal period.  McClain, supra.  

There being no current thyroid cancer or residuals thereof, the Board finds that service connection for residuals of thyroid cancer must be denied.  Id.; 38 C.F.R. § 3.303 (2014); see also Shedden, supra.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for thyroid cancer, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. 3.102 (2014).  

As to the claim for Grave's disease, the evidence of record clearly establishes the presence of current thyroid disability.  As noted above, the Veteran has a history of Grave's disease (hypothyroidism) dating back to the early 2000s.  He had ocular involvement with radiation treatment.  Subsequently dated treatment records show medications continued for several years.  

The Board has considered whether the Veteran is entitled to service connection for Grave's disease on a presumptive basis due to exposure to herbicides, but finds that he is not.  Grave's disease is not a disorder that may be presumed to be related to herbicide exposure.  Thus, even though the Veteran did have service in Vietnam, presumptive service connection is not warranted on the basis of herbicide exposure.  

Nonetheless, as already noted, the Veteran could establish service connection with evidence of direct incurrence.  Combee, supra.  Concerning this, the second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  However, the Veteran's STRs contain no findings of Grave's disease or a thyroid disorder, to include on his July 1971 separation examination.  

Regarding the third element of service connection, a nexus between the Veteran's current thyroid disability and an in-service injury, the Board notes that service records do not indicate such a link.  No chronic thyroid conditions were noted during service and there is also no objective evidence of thyroid problems or symptoms until approximately 30 years after the Veteran's separation from active duty.  Further, the Veteran has not reported a continuity of symptoms since service.  In fact, the earliest evidence of complaints related to thyroid dysfunction dates from the early 2000s as detailed above.  The absence of any clinical evidence for many years after service weighs the evidence against a finding that the Veteran's thyroid dysfunction was present in service or in the years between service and his later complaints.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, the current record contains no evidence of a nexus between the Veteran's military service and his Grave's disease or hypothyroidism.  No medical professional has linked the Veteran's diagnoses of Graves' disease or hypothyroidism to service.  This includes the VA examiner's May 2014 opinion that there was no such relationship.  Thus, there is no evidence otherwise linking the current disability to service, the Veteran has not reported a continuity of symptomatology beginning in service and there is no other evidence, VA or private, that the current Grave's disease or hyperthyroidism may be related to service.  

The Board acknowledges that the Veteran is competent to testify as to observable symptoms of Grave's disease or hypothyroidism, but finds that as a lay person, he does not have the expertise to link the current disability to herbicide exposure in service.  See Jandreau and Buchanan, supra.   Indeed the statutory scheme discussed above envisions that the link between a disease and herbicide exposure is established by scientific or medical evidence.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2014).  In short, there is no competent medical or lay evidence in support of the Veteran's claim for service connection for Grave's disease.  

Accordingly, the Board concludes that the preponderance of the evidence is against a link between the current disability and service.  As the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014).  

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for thyroid cancer is denied.  

Entitlement to service connection for Grave's disease is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


